Citation Nr: 1311699	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-42 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability, and whether service connection is warranted.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected headache disability. 

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to September 1990 and from January 2003 to January 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2010 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012, the Veteran appeared and provided testimony at a Videoconference Hearing before the undersigned Veterans Law Judge.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The issues of entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability; entitlement to service connection for a sinus disability; entitlement to service connection for hypertension, to include as secondary to a service-connected headache disability; and entitlement to a disability rating in excess of 10 percent for a service-connected right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1993 Board decision denied direct service connection for a back disability and an unappealed June 2001 rating decision denied service connection for a low back disability, to include as secondary to a service-connected right knee disability.  A subsequent rating decision in November 2005 continued the denial, and no notice of disagreement or new evidence was received within the year following that decision.

2.  Evidence received since the November 2005 rating decision for the claim of service connection for a low back disability, to include as secondary to a service-connected right knee disability, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection, and therefore raises a reasonable possibility of substantiating the issue on appeal.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a low back disability, to include as secondary to a service-connected right knee disability, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

The Veteran's original claim of entitlement to service connection for a low back disability was filed after her first period of service, ultimately resulting in a July 1993 Board decision denying the claim.  She then filed a claim in 2000, alleging the low back disability was secondary to her service-connected right knee disability.  That claim was denied in a June 2001 rating decision, essentially on a finding that there was no evidence that the Veteran had a low back condition related to her service-connected right knee disability, as well as no evidence of any low back disability during her active military service.  She did not submit any new and material evidence in the matter or a notice of disagreement within one year, and the decision is final.  

The Veteran attempted to reopen her claim in January 2005, which was denied by the RO in a November 2005 rating decision.  The Veteran neither appealed the denial, nor submitted new evidence within a year of the rating decision.  That decision is therefore also final.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the November 2005 rating decision included the Veteran's service treatment records (STRs) from her period of active duty from August 1983 to September 1990, and partial STRs from her period of active service from January 2003 to January 2005, which documented the Veteran's numerous complaints of low back pain and included a July 2004 X-ray revealing multilevel mild vertebral osteophytes.  [The Board notes that efforts to obtain her complete STRs from her second period of active service were unsuccessful].  

Also of record at the time of the November 2005 rating decision were September 2001 private treatment records which showed that a magnetic resonance imaging scan (MRI) showed the Veteran had a bulging disc at L4-5, posteriorly, and February 2005 VA treatment records which showed that the Veteran sought treatment for low back pain.  The Veteran's private and VA treatment notes of record at the time of the November 2005 rating decision also documented her extensive treatment for right knee pain.

Pertinent evidence received subsequent to the November 2005 rating decision includes an April 2010 MRI of the Veteran's low back showing she has a currently diagnosed low back disability, characterized by desiccation at L4-5 and L5-S1 intervertebral discs, broad disc bulge at L4-5, possible tearing at the annulus of L4-5, and a Tarlov cyst at S2; and an October 2010 letter from the Veteran's long time primary care physician, Dr. A.W.T., who had been treating the Veteran since 2001.  In her letter, Dr. A.W.T., stated that it was her opinion that it was more likely than not that the Veteran's knee disability, and resulting instability, precipitated her current low back disability.  

As the Veteran's claim of service connection for a low back disability, to include as secondary to a service-connected right knee disability, was previously denied based on a finding that there was no evidence that she had a low back disability that was related to her service-connected right knee disability or her active service, for evidence to be new and material, it must relate to that unestablished fact (i.e. must show that the Veteran has a current low back disability that is possibly related to her service-connected right knee disability).

As the evidence received since the November 2005 rating decision includes evidence of a currently diagnosed low back disability and a possible nexus between the low back disability and the Veteran's service-connected right knee disability, there is new evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, to include as secondary to a service-connected right knee disability, and raises a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received and that the claim of service connection for a low back disability, to include as secondary to a service-connected right knee disability, must be reopened.  After further development, outlined in the remand portion of this decision below, the underlying merits of the claim will be considered.  

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In light of the Board's reopening of the Veteran's claim, further discussion as to the VCAA is not necessary at this time. 





ORDER

New and material evidence having been submitted, the claim of service connection for a low back disability, to include as secondary to a service-connected right knee disability, is reopened.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court has held that requirement (C) is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran contends that she is entitled to service connection for hypertension, as such was caused by her active service, to include her service-connected headache disability.  At her June 2012 Board hearing the Veteran testified that while on her second period of active service from January 2003 to January 2005 she was noted to have elevated blood pressure and was placed on a seven day watch, at the end of which her blood pressure was found to be normal and hypertension was not diagnosed.  The Veteran further testified that at some point following her January 2005 separation from active service she was diagnosed with hypertension and has since been prescribed two medications by her private primary care physician to manage her hypertension.  The Board notes that in her March 2011 substantive appeal, the Veteran stated that she was found to have elevated blood pressure on numerous occasions during her first period of active service from August 1983 to September 1990.  

Of record are portions of the Veteran's STRs from her second period of active service, which include a December 2003 record noting the presence of elevated blood pressure.  Under follow-up in a note dated December 15, 2003, the medical provider indicated "5D BP CHECK."  Unfortunately, the results of the blood pressure screening are not in the file.  A November 2004 private medical record (during her period of active duty) also noted elevated blood pressure.  In light of the evidence showing elevated blood pressure during active service and the fact that the Veteran has a current diagnosis of hypertension, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of her hypertension.  Id. 

With regard to her claim of service connection for a sinus disability, the Board notes that at her June 2012 Board hearing the Veteran testified that she first began exhibiting symptoms related to a sinus disability during her first period of active service, between 1985 and 1987, while stationed in Germany.  The Board notes that of record are the Veteran's STRs from her August 1983 to September 1990 period of active service which include several notations of treatment for issues concerning her sinuses.  The Veteran contends that her sinus symptoms have continued since her first period of active service.  Private treatment records associated with the claims file, show that the Veteran received treatment on numerous occasions for symptoms attributable to allergies, sinusitis, laryngitis, or bronchitis between May 2002 and January 2005 (which encompasses her second period of active service).  Based on the evidence of record, the Board finds that the Veteran should be afforded a VA examination to determine if the sinus complaints from her first and second periods of active service were caused by a sinus disability, and if any such disability is etiologically related to her active service.  Id. 

Regarding de novo review of the issue of service connection for a low back disability, secondary to a service-connected right knee disability, the record shows that the Veteran receives ongoing private and VA treatment for a low back disability.  Additionally, the Board notes that the Veteran is in receipt of a 10 percent disability rating for a right knee disability.  As the Veteran's private physician has indicated that Veteran's low back disability was caused or aggravated by her service-connected right knee disability, the Board finds that the low threshold of McLendon (as to when an examination is necessary) is met, and that a VA examination is necessary to determine the nature and etiology of her current low back disability.  

Furthermore, the Veteran asserts that she is entitled to disability rating in excess of 10 percent for her service-connected right knee disability.  At her June 2012 Board hearing the Veteran specifically testified that the symptoms of her right knee disability have worsened since her last VA examination.  The Board notes that the Veteran was afforded a VA examination of her knees in July 2010 to determine whether she was entitled to service connection for a left knee disability.  As that examination was nearly three years ago, the Board finds that a new VA examination is warranted to determine the current level of severity of the Veteran's right knee disability.  

Additionally, the Board notes that at her June 2012 Board hearing, the Veteran indicated that she had been receiving medical treatment at the VA Medical Center in El Paso, Texas since 1990; however, comprehensive records of such treatment are not currently associated with the claims file.  As the complete VA treatment records may contain information pertinent to the Veteran's claims, they must be associated with the claims file.  

Furthermore, the Board notes that the entirety of the Veteran's STRs from her January 2003 to January 2005 period of active service are not currently of record.  Of record is a July 2005 Formal Finding indicating that these records were not available at that time.  However, that was only a few months after her period of active duty had ended, and it is entirely possible her records had yet to be received from her unit.  In light of that fact, the Board finds that the RO should renew efforts to obtain such records from any records depository it deems appropriate. 


Accordingly, the case is REMANDED for the following action:

1. The RO should undertake appropriate development to obtain any outstanding, pertinent medical records, to include the Veteran's complete VA treatment record from El Paso for treatment between 1990 and 1995 and from 2010 to the present.  

This must include a search of retired or archived medical records.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records.

2. The RO should make additional efforts to obtain the complete service treatment records from the Veteran's January 2003 to January 2005 period of active service.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records.

3.  Only after obtaining all of the above VA and service medical records, or determining further efforts are futile, the Veteran should be afforded a VA examination to determine the nature and etiology of her hypertension.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether the Veteran's hypertension was at least as likely as not (a 50 percent or better probability) caused or aggravated by her active service.  Please see discussion above concerning elevated readings during her second period of service.  A complete rationale for all opinions expressed must be provided.    

4.  Only after obtaining all of the above VA and service medical records, or determining further efforts are futile, the Veteran should also be afforded a VA examination to determine the nature and etiology of any currently present sinus disability.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.

Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent or better probability) that any diagnosed sinus disability is etiologically related to the Veteran's active service, to include her active service period from August 1983 to September 1990 and/or her active service period from January 2003 to January 2005.  

If the examiner determines that a sinus disability present during the pendency of this claim had its onset during the period between the Veteran's two periods of active service, the examiner should provide an opinion as to whether the disability was clearly and unmistakably not aggravated by the Veteran's second period of active service.

The complete rationale for all opinions expressed must be provided.  The examiner is asked to address the private treatment records from Dr. A.W.T., which show the Veteran was treated for sinusitis on numerous occasions during her second period of active service.  

5.  Only after obtaining all of the above VA and service medical records, or determining further efforts are futile,  the Veteran should be afforded a VA examination to determine the nature and etiology of her current low back disability.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.

Based on the examination results and review of the claims file, the examiner should opine as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current low back disability is etiologically related to her active service, or was caused or chronically worsened by her service-connected right knee disability.  

If the examiner determines that a low back disability had its onset during the period between the Veteran's two periods of active service, the examiner should provide an opinion as to whether the disability was clearly and unmistakably not aggravated by the Veteran's second period of active service.

The complete rationale for all opinions expressed must be provided.  The examiner is asked to address the October 2010 letter from Dr. A.W.T. which opines that the Veteran's low back disability is related to her service-connected right knee disability.  

6.  The Veteran should be afforded a VA examination to determine the current symptoms and severity of the Veteran's service-connected right knee disability.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of the disability.  

The supporting rationale for all opinions expressed must be provided.  

7.  The RO should ensure that all development sought is completed, and then re-adjudicate the claims.  If the benefits sought remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


